Citation Nr: 0606809	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
foreign body in the right eye.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The veteran's claims file was 
later transferred to the jurisdiction of the RO in 
Wilmington, Delaware.  

In January 2004, the RO denied the claim of entitlement to 
service connection for a right knee condition, and determined 
that the veteran did not submit new and material evidence to 
reopen the previously denied claim of entitlement to service 
connection for residuals of foreign body in the right eye.  

The Board notes that the veteran initially requested a 
hearing before a member of the Board at the RO when he filed 
the Substantive Appeal.  At a later date, the veteran 
withdrew the request for the hearing before a Board member.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had two periods active military service.  A 
review of the claims file reveals that the veteran's service 
medical records from his second period of service from 
January 1981 to January 1984 have not been requested and 
associated with the claims file.  This must be done prior to 
an adjudication of the appeal.

The veteran claims to have a right knee condition as 
secondary to his service-connected right knee disability.  
The veteran was examined by VA in 2003 and 2004.  These 
examination reports, however, failed to specifically state 
whether the veteran currently has a right knee disability 
which is due his service-connected left knee disability.  
Therefore, another VA examination, to include an etiology 
opinion is needed.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Obtain the veteran's service medical 
records from his second period of service 
from January 1981 to January 1984.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any right knee disability.  Based on 
examination findings, historical records, 
and medical principles, the examiner 
should give a medical opinion, with full 
rationale, as to whether the veteran 
currently has a right knee disability.  
If yes, such disability should be 
identified.  Thereafter, the examiner 
should state whether such disability is 
due to the veteran's service-connected 
left knee disability.  

3.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


